EXECUTION VERSION


BOFA SECURITIES, INC.
BANK OF AMERICA, N.A.
One Bryant Park
New York, New York 10036




January 24, 2020
WEX Inc.
97 Darling Avenue
South Portland, ME 04106
Attention: Roberto Simon, Hilary A. Rapkin, Michael Thomas and Frank Douglass
Project Summit
Commitment Letter
Ladies and Gentlemen:
WEX Inc. (“you” or the “Company”) has advised Bank of America, N.A. (“Bank of
America”) and BofA Securities, Inc. (or any of its designated affiliates, “BofA
Securities”, together with Bank of America, the “Commitment Parties”, “we” or
“us”) that you intend to acquire (the “Acquisition”) directly or indirectly, the
target identified to us as “Everest” (the “Everest Target”) and the target
identified to us as “Olympus” (the “Olympus Target” and together with the
Everest Target, the “Acquired Business”). The Acquisition will be effected
through the acquisition of shares of each of the Olympus Target and the Everest
Target. The Company, the Acquired Business and their respective subsidiaries are
sometimes collectively referred to herein as the “Companies”.
You have also advised us that you intend to finance the Acquisition, the
refinancing of the Revolving Credit Facility and the Term A-3 Loans (each as
defined in the Existing Credit Agreement (as hereinafter defined)) to the extent
that the Financial Covenant Amendment Trigger (as hereinafter defined) shall not
have occurred (the “Backstop Refinancing”), the costs and expenses related to
the Transaction (as hereinafter defined) and the ongoing working capital and
other general corporate purposes of the Companies after consummation of the
Acquisition from the following sources: (a) $2,796 million (as may be reduced as
expressly provided below) in senior secured credit facilities of the Borrowers
(as hereinafter defined) (collectively, the “Senior Credit Facilities”)
comprised of (i) a term loan B facility of $1,976 million (as may be reduced as
expressly provided below) (the “Term Loan Facility”), comprised of $1,052
million to fund the Transaction (the “Acquisition Term Loans”) and $924 million
to be used to refinance the Term A-3 Loans to the extent that the Financial
Covenant Amendment Trigger shall not have occurred (the “TLA Backstop Term
Loans”), and (ii) to the extent that the Financial Covenant Amendment Trigger
shall not have occurred, a revolving credit facility of $820.0 million (the
“Revolving Credit Facility”), (b) an amount equal to $300 million in gross
proceeds from the issuance and sale by the Company of senior unsecured notes
(the “Notes”) or, if the Notes are not issued and sold on or prior to the date
of consummation of the Acquisition, an amount equal to $300 million in senior
unsecured bridge loans (the “Bridge Loans” and together with any Rollover Loans
and Exchange Notes (each, as defined in Annex II-A hereto), the “Bridge
Facility” and, collectively with the Senior Credit Facilities, the “Facilities”)
made available to the Company as interim financing to the Permanent Securities
(as defined in Annex II-A hereto) in each case of this clause (b), less the
aggregate amount of gross proceeds of Permanent Securities received by the
Company since the date of execution of this Commitment Letter, (c) the issuance
of common stock (the “Equity Issuance”) of the Company as part of the
consideration for







--------------------------------------------------------------------------------





the Acquisition in accordance with the Share Purchase Agreement of even date
herewith relating to the Acquisition among the Everest Target, the Olympus
Target, Travelport Limited, Toro Private Holdings I, Ltd., the Everest Sellers
named therein, the Olympus Sellers named therein (together with Travelport
Limited, Toro Private Holdings I, Ltd. and the Everest Sellers, the “Sellers”)
and WEX Inc. (the “Acquisition Agreement”) and (d) to the extent consummated,
any Additional Equity Issuance (as defined herein). The Acquisition, the
entering into and initial funding of the Facilities and all related transactions
are hereinafter collectively referred to as the “Transaction”. The date of
consummation of the Acquisition is referred to herein as the “Closing Date.”
You have also advised us that in connection with the Transaction, you are
seeking to amend the Existing Credit Agreement as set forth on Schedule I hereto
(the “Financial Covenant Amendment”).
1.Commitments. In connection with the foregoing, (a) Bank of America is pleased
to advise you of its commitment to provide 100% of each of the Facilities, (in
such capacity, the “Initial Senior Lender” and together with any Additional
Agents referenced below, the “Initial Senior Lenders”), subject only to the
satisfaction of the conditions set forth in paragraph 5 below, the conditions in
the section entitled “Conditions Precedent to Closing and Initial Funding” in
Annex I hereto and the conditions in Annex III hereto) (Annex I and Annex III,
collectively, the “Senior Financing Summary of Terms”), (b)  BofA Securities is
pleased to advise you of its willingness, and you hereby engage BofA Securities,
to act as a lead arranger and bookrunning manager (in such capacity, the “Senior
Lead Arranger” and together with any Additional Agents referenced below, the
“Senior Lead Arrangers”) for the Senior Credit Facilities, and in connection
therewith to form a syndicate of lenders for the Senior Credit Facilities
(collectively, the “Senior Lenders”) in consultation with you, (c) Bank of
America is pleased to advise you of its commitment to provide 100% of the Bridge
Loans (in such capacity, the “Initial Bridge Lender” and, together with any
Additional Agents referenced below, the “Initial Bridge Lenders” and together
with the Initial Senior Lenders, the “Initial Lenders”), subject only to the
satisfaction of the conditions set forth in paragraph 5 below, the conditions in
the section entitled “Conditions Precedent” in Annex II hereto and the
conditions in Annex III hereto) (Annex II and Annex III, collectively, the
“Bridge Summary of Terms” and, together with the Senior Financing Summary of
Terms, the “Summaries of Terms” and, together with this letter agreement, the
“Commitment Letter”), (d) Bank of America is pleased to advise you of its
willingness to act as the sole and exclusive administrative agent (in such
capacity, the “Bridge Administrative Agent” for the Bridge Facility and (e) BofA
Securities is also pleased to advise you of its willingness, and you hereby
engage BofA Securities, to act as a lead arranger and bookrunning manager (in
such capacity, the “Bridge Lead Arranger” and together with any Additional
Agents referenced below, the “Bridge Lead Arrangers” and together with the
Senior Lead Arrangers, the “Lead Arrangers”) for the Bridge Loans, and in
connection therewith to form a syndicate of lenders for the Bridge Loans
(collectively, the “Bridge Lenders” and, together with the Senior Lenders, the
“Lenders”) in consultation with you. All capitalized terms used and not
otherwise defined herein shall have the same meanings as specified therefor in
the Summary of Terms.
You agree that no other agents, co-agents, arrangers or bookrunners will be
appointed, no other titles will be awarded and no compensation (other than
compensation expressly contemplated by this Commitment Letter and the Fee Letter
referred to below) will be paid to any Lender in order to obtain its commitment
to participate in any of the Facilities unless you and we shall so agree;
provided that within twelve (12) business days following the date hereof, you
may appoint additional joint lead arrangers for the Facilities and award such
joint lead arrangers additional agent, co-agent, lead arranger, bookrunner,
manager or arranger titles (any such agent, co-agent, lead arranger, bookrunner,
manager or arranger, an “Additional Agent”) in a manner and with economics
determined by you in consultation with


-2-



--------------------------------------------------------------------------------





us (it being understood that, to the extent you appoint additional agents,
co-agents, bookrunners or co-managers or confer other titles in respect of the
Facilities, (i) the commitments of such appointed entities shall be allocated on
a pro rata basis across each of the Facilities, (ii) the commitments of Bank of
America in respect of the Facilities will be reduced by the amount of the
commitments of such appointed entities (or their relevant affiliates) and (iii)
the economics awarded to each such Additional Agent shall be in proportion to
its commitments assumed in respect of the Facilities, with such reduction
allocated to reduce the commitments of the Initial Lender across each of the
Facilities at such time on a pro rata basis according to the respective amounts
of the Additional Agents’ respective commitments, (y) Bank of America shall have
not less than 40% of the total economics for each of the Facilities and (z) upon
the execution by any Additional Agent (and any relevant affiliate) of customary
joinder documentation, each such Additional Agent (and any relevant affiliate)
shall thereafter constitute (other than for purposes of this paragraph) an
“Initial Lender”, “Commitment Party” and “Lead Arranger” hereunder, as
applicable; provided further it is understood and agreed that BofA Securities
will have “lead left” placement on all marketing materials relating to the
Facilities and will perform the duties and exercise the authority customarily
performed and exercised by them in such role, including acting as sole manager
of the physical books.
Notwithstanding any provision of this Commitment Letter to the contrary, if (x)
the Company, the Required Financial Covenant Lenders (as defined in the Existing
Credit Agreement) and the Administrative Agent have executed a definitive
amendment (the “Amendment Agreement”) with respect to the Financial Covenant
Amendment (including as set forth the next paragraph) and all conditions
precedent to the effectiveness of the Financial Covenant Amendment, other than
the substantially concurrent consummation of the Acquisition and the payment of
consent fees, have been satisfied (the “Financial Covenant Amendment Trigger”),
(i) the commitments of the Initial Senior Lenders hereunder with respect to the
Revolving Credit Facility (but, for the avoidance of doubt, not under the
Existing Credit Agreement) shall be automatically and permanently reduced to
zero and (ii) the commitments of the Initial Senior Lenders with respect to the
TLA Backstop Term Loans shall be reduced to zero (this clause (x)(ii), the “TLA
Backstop Commitment Reduction”) or (y) the Company issues common stock (or other
equity on terms reasonably acceptable to the Commitment Parties) in addition to
the Equity Issuance, the net cash proceeds of which are to be used as
consideration for the Acquisition (any such issuance, an “Additional Equity
Issuance”) (provided, that the Company may, at its option, elect to deem any
such issuance of equity as an Additional Equity Issuance at such earlier time as
the Company otherwise enters into a commitment letter or other definitive
agreement to issue any such equity on or prior to the Closing Date), the
commitments of the Initial Senior Lenders with respect to, at the option of the
Company, the Acquisition Term Loans and/or the Bridge Facility, shall be reduced
in an aggregate amount equal to the net cash proceeds actually received by the
Company from such Additional Equity Issuance (any such reduction with respect to
the Acquisition Term Loans, the “Acquisition Term Loan Commitment Reduction” and
any such reduction with respect to the Bridge Facility, the “Bridge Commitment
Reduction”); provided that the commitments with respect to the Bridge Facility
shall not be reduced to less than $300.0 million unless they are reduced to
zero.
In addition, each of the Company and each Initial Lender in each of its
capacities as a Revolving Credit Lender and Term A-3 Lender (each as defined in
the Existing Credit Agreement) under the Existing Credit Agreement, hereby
irrevocably consents to the Financial Covenant Amendment subject to the
occurrence of the Closing Date and agrees to execute a counterpart to the
Amendment Agreement (with respect to the Company, in substantially the form
agreed between the Company and the Commitment Parties as of the date of this
letter agreement). Each Initial Lender agrees that if it assigns any portion of
its Revolving Credit Commitment (as defined in the Existing Credit Agreement) or
Term A-3 Loans prior to the effective date of the Financial Covenant Amendment,
any such assignment shall be


-3-



--------------------------------------------------------------------------------





subject to the assignee irrevocably consenting to the Financial Covenant
Amendment. Any such assignment that does not comply with the foregoing sentence
shall be void ab initio.
2.    Syndication. The Lead Arrangers intend to commence syndication of the
Facilities promptly after your acceptance of the terms of this Commitment Letter
and the Fee Letter related to the Facilities to one or more financial
institutions selected by the Lead Arrangers in consultation with you (but in any
event excluding any financial institutions identified in writing by you to the
Lead Arrangers prior to the date hereof (“Excluded Institutions”)) that are
reasonably acceptable to you (with your consent not to be unreasonably withheld,
conditioned or delayed); provided, however, that notwithstanding the Lead
Arrangers’ right to syndicate the Facilities and receive commitments with
respect thereto, (a) except as you otherwise agree, the Initial Lenders shall
not be relieved, released or novated from their obligations hereunder (including
the obligation to fund the Facilities on the Closing Date) in connection with
any syndication, assignment or participation of the Facilities, including their
commitments in respect thereof, until after the initial funding under the
Facilities on the Closing Date has occurred, (b) except with respect to the
Additional Agents, no such syndication, assignment or novation shall become
effective with respect to all or any portion of the Initial Lenders’ commitments
in respect of the Facilities until the initial funding of the Facilities, and
(c) unless you otherwise agree in writing, the Initial Lenders shall retain
exclusive control over all rights with respect to their commitments hereunder
with respect to consents, modifications, supplements, waivers and amendments,
until the initial funding of the Facilities on the Closing Date has occurred;
provided that, prior to the Closing Date, the Initial Bridge Lenders shall not
assign any commitments under the Bridge Facility without your prior written
consent if such assignment would result in the Initial Bridge Lenders jointly
holding less than 51% of the aggregate principal amount of commitments under the
Bridge Facility.
You agree to actively assist, and to use your commercially reasonable efforts to
cause the Acquired Business to actively assist, the Lead Arrangers in achieving
a syndication of each of the Facilities that is satisfactory to the Lead
Arrangers. Such assistance shall include (a) your providing and causing your
advisors to provide, and using your commercially reasonable efforts to cause the
Acquired Business and its advisors to provide, the Lead Arrangers and the
Lenders upon request with all customary information reasonably deemed necessary
by the Lead Arrangers to complete such syndication, including, but not limited
to, all customary projected financial information of the Companies, (b) your
assistance in the preparation of one or more information memoranda with respect
to the Facilities in form and substance customary for transactions of this type
(each, an “Information Memorandum”) and other customary offering and marketing
materials to be used in connection with the syndication of each Facility,
(c) until the earlier of (x) 60 days after the Closing Date and (y) the
Successful Syndication (as defined in the Fee Letter) of the Facilities (such
date, the “Syndication Date”), your using your commercially reasonable efforts
to ensure that the syndication efforts of the Lead Arrangers benefit materially
from your existing lending relationships, (d) your using commercially reasonable
efforts to obtain prior to the commencement of the Marketing Period (as
hereinafter defined), monitored public corporate credit or family ratings (but
not any specific rating or ratings) of the Company after giving effect to the
Transaction and ratings of the Term Loan Facility, the Bridge Facility and the
Notes from Moody’s Investors Service, Inc. (“Moody’s”) and Standard & Poor’s
Ratings Group, a division of The McGraw-Hill Companies, Inc. (“S&P”)
(collectively, the “Ratings”), (e) prior to the Syndication Date, your ensuring,
and with respect to the Acquired Business, using your commercially reasonable
efforts to ensure, that there shall be no competing issues, offerings,
placements or arrangements of debt securities or commercial bank or other credit
facilities by the Companies (other than (i) the Facilities, including Permanent
Securities or other securities issued in lieu of or to refinance the Bridge
Facility in whole or in part, (ii) any issuances of debt by WEX Bank in the
ordinary course, (iii) overdraft lines, (iv) any unsecured notes issued to
finance the Transaction other than as set forth in clause (i) above and/or
refinance all or a portion of the Company’s


-4-



--------------------------------------------------------------------------------





4.75% Senior Notes due 2023 (the “Additional Unsecured Notes”), (v) any accounts
receivable securitization facilities of the Company or its subsidiaries and (vi)
up to $400.0 million of borrowings of revolving loans under the Existing Credit
Agreement to finance the Acquisition so long as the amount of the Acquisition
Term Loans to be funded on the Closing Date is reduced on a dollar for dollar
basis), including any renewals or refinancings of any existing debt or, in each
case, that, in the reasonable judgment of the Majority Lead Arrangers (as
defined in the Fee Letter, except that for purposes of this paragraph, the
Majority Lead Arrangers must include BofA Securities), could reasonably be
expected to materially and adversely affect the syndication of the Facilities
without the prior written consent (not to be unreasonably withheld) of the
Majority Lead Arrangers (it being understood that ordinary course working
capital borrowings under the existing revolving credit facilities of the
Companies and any debt permitted to be incurred under the Acquisition Agreement
shall be permitted) and (f) prior to the Syndication Date, your otherwise
assisting the Lead Arrangers in their syndication efforts, including by making
your officers and advisors, and using your commercially reasonable efforts to
make the officers and advisors of the Acquired Business, available from time to
time to attend and make presentations regarding the business and prospects of
the Companies and the Transaction at one or more meetings of prospective
Lenders. Notwithstanding anything to the contrary contained in this Commitment
Letter or the Fee Letter or any other letter agreement or undertaking concerning
the financing of the Transaction to the contrary, any of the requirements above
(including the obtaining of the Ratings referenced above, and the commencement
or completion of any syndication of the Facilities) shall not constitute a
condition to the commitments hereunder or the funding of the Facilities on the
Closing Date.
It is understood and agreed that the Lead Arrangers will manage and control all
aspects of the syndication of the Facilities in consultation with you, including
decisions as to the selection of prospective Lenders and any titles offered to
proposed Lenders, when commitments will be accepted and the final allocations of
the commitments among the Lenders. It is understood that no Lender participating
in the Facilities will receive compensation from you in order to obtain its
commitment, except on the terms contained herein, in the Summaries of Terms and
in the Fee Letter. It is further understood that the Initial Lenders’
commitments hereunder are not conditioned upon the syndication of, or receipt of
commitments in respect of, the Facilities and in no event shall the commencement
of successful completion of syndication of the Facilities constitute a condition
to availability of the Facilities on the Closing Date.
The parties agree that prior to the commencement of any syndication of the
Facilities, the Company and the Lead Arrangers will consult with each other in
good faith as to the best permanent financing structure available to the Company
given the market conditions at such time (it being understood that the
Commitment Parties are not providing commitments with respect to any financing
except as expressly set forth herein with respect to the Facilities).
3.    Information Requirements. You hereby represent, warrant and covenant (with
respect to Information relating to the Acquired Business, to the best of your
knowledge) that (a) all written information, other than Projections (as defined
below) and other than information of a general or industry-specific nature, that
has been or is hereafter made available to the Lead Arrangers or any of the
Lenders by or on behalf of you or any of your representatives or by or on behalf
of the Acquired Business or any of its representatives in connection with any
aspect of the Transaction (including such information, to the best of your
knowledge, relating to the Acquired Business) (the “Information”) is and will
be, when furnished, correct in all material respects and does not and will not,
when furnished and taken as a whole, contain any untrue statement of a material
fact or omit to state a material fact necessary to make the statements contained
therein not materially misleading in light of the circumstances under which such
statements were made (after giving effect to all supplements and updates
thereto) and (b) all financial


-5-



--------------------------------------------------------------------------------





projections concerning the Companies that have been or are hereafter made
available to the Lead Arrangers or any of the Lenders by or on behalf of you or
any of your representatives or by or on behalf of the Acquired Business or its
representatives (the “Projections”) (to the best of your knowledge, in the case
of Projections provided by the Acquired Business) have been or will be prepared
in good faith based upon reasonable assumptions at the time such Projections
were made available to the Lead Arrangers (it being understood and agreed that
the Projections are as to future events and are not to be viewed as facts or a
guarantee of financial performance or achievement, that the Projections are
subject to significant uncertainties and contingencies, many of which are beyond
your control, and that actual results may differ from the Projections and such
differences may be material). You agree that if at any time prior to the Closing
Date and, if requested by us, for such period thereafter as is necessary to
complete the Successful Syndication of the Facilities any of the representations
in the preceding sentence would be incorrect in any material respect if the
Information and Projections were being furnished, and such representations were
being made, at such time, then you will promptly supplement, or cause to be
supplemented, the Information and Projections so that such representations will
be correct in all material respects at such time. In issuing this commitment and
in arranging and syndicating the Facilities, the Commitment Parties are and will
be using and relying on the Information and the Projections without independent
verification thereof. The Information and Projections provided to the Lead
Arrangers prior to the date hereof are hereinafter referred to as the
“Pre-Commitment Information”.
You acknowledge that (a) the Commitment Parties on your behalf will make
available Information Materials to the proposed syndicate of Lenders by posting
the Information, the Projections, the Summary of Terms and any additional
summary of terms prepared for distribution to Public Lenders (as hereinafter
defined) (collectively, the “Information Materials”) on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain prospective Lenders
(such Lenders, “Public Lenders”; all other Lenders, “Private Lenders”) may have
personnel that do not wish to receive material non-public information (within
the meaning of the United States federal securities laws, “MNPI”) with respect
to the Companies, their respective affiliates or any other entity, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such entities’
securities. If requested, you will assist us in preparing an additional version
of the Information Materials not containing MNPI (the “Public Information
Materials”) to be distributed to prospective Public Lenders. It is understood
and agreed that the Company will exclude MNPI from the Public Information
Materials with respect to the Companies and the Acquisition.
Before distribution of any Information Materials (a) to prospective Private
Lenders, you shall provide us with a customary letter authorizing the
dissemination of the Information Materials and (b) to prospective Public
Lenders, you shall provide us with a customary letter authorizing the
dissemination of the Public Information Materials and confirming the absence of
MNPI therefrom. In addition, (x) at our request, you shall identify Public
Information Materials by clearly and conspicuously marking the same as “PUBLIC”;
(y) all Information Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Investor”; and (z) the
Administrative Agent (and its affiliates) shall be entitled to treat any
Information Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor.”
You agree that the Lead Arrangers on your behalf may distribute the following
documents to all prospective Lenders, unless you advise the Lead Arrangers in
writing (including by email) within a reasonable time prior to their intended
distributions that such material should only be distributed to prospective
Private Lenders: (a) marketing term sheets and administrative materials for
prospective Lenders such as lender meeting invitations and funding and closing
memoranda, (b) notifications of


-6-



--------------------------------------------------------------------------------





changes to the terms of the Facilities and (c) other materials intended for
prospective Lenders after the initial distribution of the Information Materials,
including drafts (approved in writing by the Administrative Agent (or its
affiliates)) and final versions of definitive documents with respect to the
Facilities. If you advise us that any of the foregoing items should be
distributed only to Private Lenders, then the Lead Arrangers will not distribute
such materials to Public Lenders without further discussions with you. You agree
that Information Materials made available to prospective Public Lenders in
accordance with this Commitment Letter shall not contain MNPI.
4.    Fees and Indemnities.
(a)    You agree to pay the fees set forth in the Fee Letter. You also agree to
reimburse the Commitment Parties from time to time on demand for all reasonable
out-of-pocket fees and expenses (including, but not limited to, the reasonable
fees, disbursements and other charges of Cahill Gordon & Reindel LLP, as counsel
to the Lead Arrangers and the Administrative Agents, and of any special and
local counsel to the Lenders retained by the Lead Arrangers and due diligence
expenses) incurred in connection with the Facilities, the syndication thereof,
the preparation of the Credit Documentation therefor and the other transactions
contemplated hereby, whether or not the Closing Date occurs or any Credit
Documentation is executed and delivered or any extensions of credit are made
under the Facilities. You acknowledge that certain Commitment Parties may
receive a benefit, including without limitation, a discount, credit or other
accommodation, from any of such counsel based on the fees such counsel may
receive on account of their relationship with us including, without limitation,
fees paid pursuant hereto.
(b)    You also agree to indemnify and hold harmless each of the Commitment
Parties, each other Lender and each of their affiliates, successors and assigns
and their respective officers, directors, employees, agents, advisors and other
representatives (each, an “Indemnified Party”) from and against (and will
reimburse each Indemnified Party as the same are incurred for) any and all
claims, damages, losses, liabilities and expenses (including, without
limitation, the reasonable fees, disbursements and other charges of counsel)
that may be incurred by or asserted or awarded against any Indemnified Party, in
each case arising out of or in connection with or by reason of (including,
without limitation, in connection with any investigation, litigation or
proceeding or preparation of a defense in connection therewith) (a) any aspect
of the Transaction or any similar transaction and any of the other transactions
contemplated thereby or (b) the Facilities and any other financings, or any use
made or proposed to be made with the proceeds thereof (in all cases, whether or
not caused or arising, in whole or in part, out of the comparative, contributory
or sole negligence of the Indemnified Party), except to the extent such claim,
damage, loss, liability or expense (i) is found in a final, non-appealable
judgment by a court of competent jurisdiction to have resulted from (A) such
Indemnified Party’s gross negligence or willful misconduct or (B) a material
breach by such Indemnified Party of its obligations under this Commitment Letter
or (ii) arises from a proceeding by an Indemnified Party against an Indemnified
Party (other than an action (X) involving alleged conduct by you or any of your
affiliates or (Y) against an arranger or administrative agent in its capacity as
such). In the case of any claim, litigation, investigation or proceeding (any of
the foregoing, a “Proceeding”) to which the indemnity in this paragraph applies,
such indemnity shall be effective whether or not such Proceeding is brought by
you, your equity holders or creditors or an Indemnified Party or any other
person, whether or not an Indemnified Party is otherwise a party thereto and
whether or not any aspect of the Transaction is consummated. You also agree that
no Indemnified Party shall have any liability (whether direct or indirect, in
contract or tort or otherwise) to you, the Acquired Business or your or its
subsidiaries or affiliates or to your or their respective equity holders or
creditors or any other person arising out of, related to or in connection with
any aspect of the Transaction, except to the extent of direct (as opposed to
special, indirect, consequential or punitive) damages determined in a final,
non-appealable judgment by a court of competent jurisdiction to have


-7-



--------------------------------------------------------------------------------





resulted from such Indemnified Party’s gross negligence or willful misconduct.
It is further agreed that the Commitment Parties shall only have liability to
you (as opposed to any other person), and that the Commitment Parties shall be
severally liable solely in respect of their respective commitments to the
Facilities, on a several, and not joint, basis with any other Lender.
Notwithstanding any other provision of this Commitment Letter, no Indemnified
Party shall be liable for any damages arising from the use by others of
information or other materials obtained through electronic telecommunications or
other information transmission systems, other than for direct, actual damages
resulting from the gross negligence or willful misconduct of such Indemnified
Party as determined by a final, non-appealable judgment of a court of competent
jurisdiction. You shall not, without the prior written consent of an Indemnified
Party (which consent shall not be unreasonably withheld), effect any settlement
of any pending or threatened Proceeding against an Indemnified Party in respect
of which indemnity could have been sought hereunder by such Indemnified Party
unless such settlement (i) includes an unconditional release of such Indemnified
Party from all liability or claims that are the subject matter of such
Proceeding and (ii) does not include any statement as to any admission.
5.    Conditions to Financing. The commitments of the Initial Lenders in respect
of the Facilities and the undertaking of the Lead Arrangers to provide the
services described herein are subject solely to the satisfaction (or waiver by
the Commitment Parties) of each of the following conditions precedent: (a) you
shall have accepted the separate fee letter addressed to you dated the date
hereof from the Commitment Parties (the “Fee Letter”) as provided therein for
the Facilities; (b) the execution and delivery by the Borrowers and the
Guarantors (provided that Guarantors that relate to the Acquired Business shall
only be required to execute and deliver any documentation substantially
simultaneously with the consummation of the Acquisition) of definitive
documentation with respect to each Facility, which shall (i) be consistent with
this Commitment Letter and the Fee Letter, (ii) be subject in all respects to
the Funds Certain Provisions (as defined below) and (iii) give effect to the
Senior Facilities Documentation Standard (as defined in Annex I) and the Bridge
Documentation Standard (as defined in Annex II) (the “Credit Documentation”), as
applicable; and (c) the satisfaction of each of the conditions set forth in
Annex III hereto; and upon satisfaction (or waiver by the Commitment Parties) of
such conditions, the initial funding of the Facilities shall occur.
Notwithstanding anything in this Commitment Letter, the Fee Letter, the Credit
Documentation or any other letter agreement or other undertaking concerning the
financing of the Transaction to the contrary, (i) without limiting clause (ii)
below, the only representations relating to the Acquired Business, its
subsidiaries and its businesses the accuracy of which shall be a condition to
the availability of the Facilities on the Closing Date shall be the
representations made by or with respect to the Acquired Business and its
subsidiaries in the Acquisition Agreement as are material to the interests of
the Lenders (in their capacities as such), but only to the extent that you have
the right to terminate your obligations under the Acquisition Agreement, or to
decline to consummate the Acquisition pursuant to the Acquisition Agreement (as
hereinafter defined), as a result of a breach of such representations in the
Acquisition Agreement (to such extent, the “Acquisition Agreement
Representations”) and (ii) the only representations made by the Borrowers and
the Guarantors the accuracy of which shall be a condition to the availability of
the Facilities on the Closing Date shall be the Specified Representations (as
hereinafter defined). For purposes hereof, “Specified Representations” means the
representations and warranties of the Borrowers set forth in Sections 5.01(a),
5.01(b)(ii), 5.02 (other than clauses (b) and (c) thereof), 5.04, 5.14, 5.20(a),
5.23(a) and 5.24 (solely with respect to the use of proceeds on the Closing
Date), in each case, of the Existing Credit Agreement (it being understood that
any applicable requirements of Section 6.13 of the Existing Credit Agreement
shall be required to be complied with substantially concurrently with the
consummation of the Acquisition on the Closing Date with respect to subsidiaries
organized in, or collateral located in, the United States that are a part of the
Acquired Business; provided that to the


-8-



--------------------------------------------------------------------------------





extent any security interest in the intended collateral (other than any
collateral the security interest in which may be perfected by the filing of a
UCC financing statement in the applicable UCC filing office or the delivery of
certificates evidencing equity interests in material domestic wholly owned
subsidiaries of the Acquired Business (except for any such subsidiaries of the
Acquired Business with respect to which the Company has not received such
certificates from the Acquired Business after use of commercially reasonable
efforts to obtain such certificates)) is not provided on the Closing Date after
your use of commercially reasonable efforts to do so without undue burden or
expense, the provision of such perfected security interest(s) shall not
constitute a condition precedent to the availability of the Facilities on the
Closing Date but shall be required to be delivered after the Closing Date
pursuant to any applicable requirements of Section 6.13 of the Existing Credit
Agreement). The provisions of this paragraph are referred to herein as the
“Funds Certain Provisions”.
6.    Confidentiality and Other Obligations. This Commitment Letter and the Fee
Letter and the contents hereof and thereof are confidential and may not be
disclosed in whole or in part to any person or entity without the prior written
consent of the Commitment Parties except (i) this Commitment Letter and the Fee
Letter may be disclosed (A) on a confidential basis to your directors, officers,
employees, accountants, attorneys and other representatives and professional
advisors who need to know such information in connection with the Transaction
and are informed of the confidential nature of such information, (B) pursuant to
the order of any court or administrative agency in any pending legal or
administrative proceeding, or otherwise as required by applicable law or stock
exchange requirement or compulsory legal process (in which case you agree to
inform the Commitment Parties promptly thereof prior to such disclosure to the
extent permitted by applicable law), and (C) on a confidential basis to the
directors, officers, employees, accountants, attorneys and other representatives
and professional advisors of the Sellers and the Acquired Business; provided
that the Fee Letter is redacted in a manner reasonably satisfactory to the
Commitment Parties, (ii) Annex I and Annex II and the existence of this
Commitment Letter and the Fee Letter (but not the contents of the Commitment
Letter and the Fee Letter) may be disclosed to Moody’s, S&P and any other rating
agency on a confidential basis, (iii) the aggregate amount of the fees
(including upfront fees and original issue discount) payable under the Fee
Letter and otherwise in connection with the Transaction may be disclosed as part
of generic disclosure regarding sources and uses for closing of the Transaction
(but without disclosing any specific fees, market flex or other economic terms
set forth therein or to whom such fees or other amounts are owed), (iv) the
Commitment Letter and the Fee Letter may be disclosed on a confidential basis to
your auditors for customary accounting purposes, including accounting for
deferred financing costs, (v) you may disclose the Commitment Letter (but not
the Fee Letter) and its contents in any information memorandum or syndication
distribution, as well as in any proxy statement or other public filing relating
to the Acquisition or the Facilities, and (vi) the Commitment Letter and Fee
Letter may be disclosed to a court, tribunal or any other applicable
administrative agency or judicial authority in connection with the enforcement
of your rights hereunder (in which case you agree to inform the Commitment
Parties promptly thereof prior to such disclosure to the extent permitted by
applicable law).
The Commitment Parties shall use all confidential information provided to them
by or on behalf of you hereunder solely for the purpose of providing the
services which are the subject of this letter agreement and otherwise in
connection with the Transactions and shall treat confidentially all such
information; provided, however, that nothing herein shall prevent the Commitment
Parties from disclosing any such information (i) pursuant to the order of any
court or administrative agency or in any pending legal or administrative
proceeding, or otherwise as required by applicable law or compulsory legal
process (in which case the Commitment Parties agree to inform you promptly
thereof to the extent not prohibited by law, rule or regulation), (ii) upon the
request or demand of any regulatory or self-regulatory authority having
jurisdiction over the Commitment Parties or any of their respective affiliates,


-9-



--------------------------------------------------------------------------------





(iii) to the extent that such information becomes publicly available other than
by reason of disclosure in violation of this agreement by the Commitment
Parties, (iv) to the Commitment Parties’ affiliates, employees, legal counsel,
independent auditors and other experts or agents who need to know such
information in connection with the Transactions and are informed of the
confidential nature of such information, (v) for purposes of establishing a “due
diligence” defense, (vi) to the extent that such information is received by the
Commitment Parties from a third party that is not to the Commitment Parties’
knowledge subject to confidentiality obligations to you, (vii) to the extent
that such information is independently developed by the Commitment Parties,
(viii) to potential Lenders, participants, assignees or any direct or indirect
contractual counterparties to any swap or derivative transaction relating to you
or your obligations under the Facilities, in each case, who agree to be bound by
the terms of this paragraph (or language substantially similar to this paragraph
or as otherwise reasonably acceptable to you and each Commitment Party,
including as may be agreed in any confidential information memorandum or other
marketing material), (ix) to Moody’s and S&P and to Bloomberg, LSTA and similar
market data collectors with respect to the syndicated lending industry; provided
that such information is limited to Annex I and Annex II and is supplied only on
a confidential basis or (x) with your prior written consent. This paragraph
shall terminate on the earlier of (a) the initial funding under the Facilities
and (b) the second anniversary of the date hereof.
You acknowledge that the Commitment Parties or their affiliates may be providing
financing or other services to parties whose interests may conflict with yours.
The Commitment Parties agree that they will not furnish confidential information
obtained from you to any of their other customers and will treat confidential
information relating to the Companies and their respective affiliates with the
same degree of care as they treat their own confidential information. The
Commitment Parties further advise you that they will not make available to you
confidential information that they have obtained or may obtain from any other
customer.
In connection with all aspects of each transaction contemplated by this
Commitment Letter, you acknowledge and agree, and acknowledge your affiliates’
understanding, that (i) the Facilities and any related arranging or other
services described in this Commitment Letter is an arm’s-length commercial
transaction between you and your affiliates, on the one hand, and the Commitment
Parties, on the other hand, (ii) the Commitment Parties have not provided any
legal, accounting, regulatory or tax advice with respect to any of the
transactions contemplated hereby and you have consulted your own legal,
accounting, regulatory and tax advisors to the extent you have deemed
appropriate, (iii) you are capable of evaluating, and understand and accept, the
terms, risks and conditions of the transactions contemplated hereby, (iv) in
connection with each transaction contemplated hereby and the process leading to
such transaction, each of the Commitment Parties has been, is, and will be
acting solely as a principal and has not been, is not, and will not be acting as
an advisor, agent or fiduciary, for you or any of your affiliates, stockholders,
creditors or employees or any other party, (v) the Commitment Parties have not
assumed and will not assume an advisory, agency or fiduciary responsibility in
your or your affiliates’ favor with respect to any of the transactions
contemplated hereby or the process leading thereto (irrespective of whether any
of the Commitment Parties has advised or is currently advising you or your
affiliates on other matters) and the Commitment Parties have no obligation to
you or your affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth in this Commitment Letter and
(vi) the Commitment Parties and their respective affiliates may be engaged in a
broad range of transactions that involve interests that differ from yours and
those of your affiliates, and the Commitment Parties have no obligation to
disclose any of such interests to you or your affiliates. To the fullest extent
permitted by law, you hereby waive and release any claims that you may have
against the Commitment Parties with respect to any breach or alleged breach of
agency or fiduciary duty in connection with any aspect of any transaction
contemplated by this Commitment Letter.


-10-



--------------------------------------------------------------------------------





The Commitment Parties hereby notify you that pursuant to the requirements of
the USA PATRIOT Act, Title III of Pub. L. 107-56 (signed into law October 26,
2001) (the “U.S.A. Patriot Act”) and the requirements of 31 C.F.R. § 1010.230
(the “Beneficial Ownership Regulation”), each of them is required to obtain,
verify and record information that identifies the Borrowers and the Guarantors,
which information includes the name and address of such persons and other
information that will allow the Commitment Parties, as applicable, to identify
such persons in accordance with the U.S.A. Patriot Act and the Beneficial
Ownership Regulation.
7.    Survival of Obligations. The provisions of Sections 2, 3, 4, 6 (except as
provided in Section 6) and 8 shall remain in full force and effect regardless of
whether any Credit Documentation shall be executed and delivered and
notwithstanding the termination of this Commitment Letter or any commitment or
undertaking of the Commitment Parties hereunder, except that the provisions of
paragraphs 2 and 3 shall not survive if the commitments and undertakings of the
Commitment Parties are terminated prior to the effectiveness of the Facilities.
8.    Miscellaneous. This Commitment Letter and the Fee Letter may be executed
in multiple counterparts and by different parties hereto in separate
counterparts, all of which, taken together, shall constitute an original.
Delivery of an executed counterpart of a signature page to this Commitment
Letter or the Fee Letter by telecopier, facsimile or other electronic
transmission (e.g., a “pdf” or “tiff”) shall be effective as delivery of a
manually executed counterpart thereof. Headings are for convenience of reference
only and shall not affect the construction of, or be taken into consideration
when interpreting, this Commitment Letter or the Fee Letter.
This Commitment Letter and the Fee Letter shall be governed by, and construed in
accordance with, the laws of the State of New York; provided that (a) the
interpretation of “Material Adverse Effect”, and the determination whether a
Material Adverse Effect has occurred, (b) the determination whether the
Acquisition has been consummated in all material respects in accordance with the
terms of the Acquisition Agreement and (c) the determination of whether as a
result of any inaccuracy of any Acquisition Agreement Representation you have
the right to terminate your obligations under the Acquisition Agreement, or to
decline to consummate the Acquisition pursuant to the Acquisition Agreement,
shall, in each case, be governed by and construed in accordance with English law
without giving effect to any choice or conflict of law provision or rule
(whether of England or any other jurisdiction) that would cause the application
of the laws of any jurisdiction other than England. Each party hereto hereby
irrevocably waives any and all right to trial by jury in any action, proceeding
or counterclaim (whether based on contract, tort or otherwise) arising out of or
relating to this Commitment Letter, the Fee Letter, the Transaction and the
other transactions contemplated hereby and thereby or the actions of the
Commitment Parties in the negotiation, performance or enforcement hereof. Each
party hereto hereby irrevocably and unconditionally submits to the exclusive
jurisdiction of any New York State court or Federal court of the United States
of America sitting in the Borough of Manhattan in New York City in respect of
any suit, action or proceeding arising out of or relating to the provisions of
this Commitment Letter, the Fee Letter, the Transaction and the other
transactions contemplated hereby and thereby and irrevocably agrees that all
claims in respect of any such suit, action or proceeding shall be heard and
determined in any such court. The parties hereto agree that service of any
process, summons, notice or document by registered mail addressed to you shall
be effective service of process against you for any suit, action or proceeding
relating to any such dispute. Each party hereto waives, to the fullest extent
permitted by applicable law, any objection that it may now or hereafter have to
the laying of the venue of any such suit, action or proceedings brought in any
such court, and any claim that any such suit, action or proceeding brought in
any such court has been brought in an inconvenient forum. A final


-11-



--------------------------------------------------------------------------------





judgment in any such suit, action or proceeding brought in any such court may be
enforced in any other courts to whose jurisdiction you are or may be subject by
suit upon judgment.
No party has been authorized by the Commitment Parties to make any oral or
written statements that are inconsistent with this Commitment Letter. Neither
this Commitment Letter (including the attachments hereto) nor the Fee Letter may
be amended or any term or provision hereof or thereof waived or modified except
by an instrument in writing signed by each of the parties hereto.
This Commitment Letter may not be assigned by you without our prior written
consent (and any purported assignment without such consent will be null and
void), is intended to be solely for the benefit of the parties hereto and is not
intended to confer any benefits upon, or create any rights in favor of, any
person other than the parties hereto (and the Indemnified Parties).
Please indicate your acceptance of the terms of the Facilities set forth in this
Commitment Letter and the Fee Letter by returning to us executed counterparts of
this Commitment Letter and the Fee Letter not later than 11:59 p.m. (New York
City time) on January 24, 2020, whereupon the undertakings of the parties with
respect to the Facilities shall become effective to the extent and in the manner
provided hereby. This offer shall terminate with respect to the Facilities if
not so accepted by you at or prior to that time. Thereafter, all accepted
commitments and undertakings of the Commitment Parties hereunder will expire on
the earliest of (a) 11:59 p.m. (New York City time) on the date that is two
business days following the Outside Date (as defined in the Acquisition
Agreement as in effect on the date hereof), (b) the closing of the Acquisition
without the use of the Facilities and (c) the termination of the Acquisition
Agreement in accordance with its terms (such earliest date, the “Termination
Date”). In addition, the commitments of the Commitment Parties shall be
terminated or reduced as expressly provided in accordance with the terms of the
third paragraph of Section 1 above. You may terminate or reduce the commitments
of the Initial Lenders under this Commitment Letter (in whole or in part at any
time and from time to time) in respect of the Term Loan Facility (solely with
respect to the Acquisition Term Loans) and/or the Bridge Facility; provided that
(i) the commitments in respect of the Bridge Facility shall not be reduced to
less than $300.0 million unless they are reduced to zero and (ii) any such
commitment termination or reduction will reduce the commitments of each Initial
Lender in respect of the Term Loan Facility and/or Bridge Facility, as
applicable, on a pro rata basis.
[The remainder of this page intentionally left blank.]




-12-



--------------------------------------------------------------------------------






We are pleased to have the opportunity to work with you in connection with this
important financing.
Very truly yours,
BANK OF AMERICA, N.A.
By:
/s/ Jeff Piercy    
Name: Jeff Piercy
Title: Director

BOFA SECURITIES, INC.
By:
/s/ Jeff Piercy    
Name: Jeff Piercy
Title: Director



Signature Page to Project Summit Commitment Letter

--------------------------------------------------------------------------------







Accepted and agreed to as of the date
first written above:
WEX INC.
By:
/s/ Michael Thomas     
Name: Michael Thomas
Title: Vice President and Treasurer



Signature Page to Project Summit Commitment Letter

--------------------------------------------------------------------------------






SCHEDULE I
FINANCIAL COVENANT AMENDMENT
Section 7.11(b) of the Existing Credit Agreement shall be amended to (i) revise
the table set forth therein to be as follows:


Fiscal Quarter Ended During the Periods Below
Maximum Consolidated
Leverage Ratio
September 30, 2018 through September 30, 2019
5.50:1:00
December 31, 2019 through September 30, 2020
5.75:1:00
December 31, 2020 through September 30, 2021
5.50:1:00
December 31, 2021 through September 30, 2022
5.00:1:00
December 31, 2022 and thereafter
4.75:1.00

and (ii) remove the last sentence thereof.




































    
    





--------------------------------------------------------------------------------






Annex I
SUMMARY OF TERMS AND CONDITIONS
SENIOR CREDIT FACILITIES


Capitalized terms not otherwise defined herein have the same meanings as
specified therefor in the Commitment Letter to which this Annex I is attached.
Borrowers:
WEX Inc., a Delaware corporation (the “Company”) and, with respect to the
Revolving Credit Facility, WEX International Holdings and any other subsidiary
of the Company appointed as a Designated Borrower (as defined in the Existing
Credit Agreement (collectively, the “Borrowers”).

Guarantors:
Same as the Existing Credit Agreement.

Senior Administrative and
Collateral Agent:
Bank of America, N.A. (“Bank of America”) will continue to act as sole and
exclusive administrative and collateral agent for the Lenders (the “Senior
Administrative Agent”).

Joint Lead Arrangers
and Bookrunning
Managers:
BofA Securities, Inc. (or any of its affiliates) (“BofA Securities”), together
with any Additional Agents appointed as joint lead arrangers and joint
bookrunning managers) will act as joint lead arrangers and joint bookrunning
managers for the Senior Credit Facilities (the “Senior Lead Arrangers”).

Senior Lenders:
Banks, financial institutions and institutional lenders selected by the Senior
Lead Arrangers in consultation with the Company (excluding the Excluded
Institutions) and that are reasonably acceptable to the Company (with the
Company’s consent not to be unreasonably withheld, conditioned or delayed) and,
after the initial funding of the Senior Credit Facilities, subject to the
restrictions set forth in the Assignments and Participations section below (the
“Senior Lenders”).

Existing Credit Agreement:
Credit Agreement, dated as of July 1, 2016 (as amended, supplemented or
otherwise modified prior to the Closing Date, the “Existing Credit Agreement”),
among the Company, certain subsidiaries of the Company, as borrowers or
guarantors, Bank of America, N.A., as administrative agent and collateral agent,
and the other parties thereto.

Facilities:
An aggregate principal amount of $2,796.0 million will be available through the
following facilities:

Term Loan Facility: a $1,976.0 million (as may be reduced by the TLA Commitment
Reduction and/or the Acquisition Term Loan Commitment Reduction) term loan B
facility incurred pursuant to Section 2.17 and Section 2.18 of the Existing
Credit Agreement in the form of a new class of term loans, all of which will be
drawn on the Closing Date (the “Term


Annex I-1



--------------------------------------------------------------------------------





Loan Facility”). The Term Loan Facility will be available in U.S. Dollars.
Revolving Credit Facility: to the extent that the Financial Covenant Amendment
Trigger shall not have occurred, a $820.0 million revolving credit facility (the
“Revolving Credit Facility”), pursuant to Section 2.18 of the Existing Credit
Agreement as Refinancing Revolving Credit Commitments (as defined in the
Existing Credit Agreement) to replace all outstanding revolving commitments
under the Existing Credit Agreement, available from time to time on or after the
Closing Date until the Revolving Maturity Date (as defined below), and to
include a committed sublimit of $250.0 million for the issuance of standby and
commercial letters of credit (each, a “Letter of Credit”) and a sublimit for
swingline loans (each, a “Swingline Loan”). Letters of Credit will be initially
issued by Bank of America (in such capacity, the “Issuing Bank”), and each of
the Lenders under the Revolving Credit Facility will purchase an irrevocable and
unconditional participation in each Letter of Credit and each Swingline Loan.
Letters of Credit may be issued on the Closing Date in order to backstop, roll
over or replace letters of credit outstanding under the Existing Credit
Agreement. The Revolving Credit Facility will be available in U.S. Dollars and
in “Alternative Currencies” (as defined in the Existing Credit Agreement).
Swingline Option:
Same as the Existing Credit Agreement, Bank of America, N.A., in its capacity as
the swingline lender, may make Swingline Loans available on a same day basis.

Purpose:
The proceeds of the borrowings under the Senior Credit Facilities on the Closing
Date, together with, the Equity Issuance, the Additional Equity Issuance, if
any, and any proceeds of the Bridge Facility or Permanent Securities, shall be
used (i) to finance in part the Acquisition, (ii) to consummate the Backstop
Refinancing (if applicable) and (iii) to pay fees and expenses incurred in
connection with the Transaction; provided that up to $400.0 million under the
Revolving Credit Facility may be borrowed on the Closing Date to finance the
Acquisition so long as the amount of Acquisition Term Loans to be funded on the
Closing Date is reduced on a dollar for dollar basis. In addition to the
foregoing, the proceeds of the Revolving Credit Facility shall be used to
provide ongoing working capital, to finance acquisitions, restricted payments,
to refinance indebtedness and for other general corporate purposes of the
Company and its subsidiaries.

Interest Rates:
The interest rates per annum (calculated on a 360-day basis) applicable to the
Senior Credit Facilities will be, at the option of the applicable Borrower
(i) LIBOR plus the Applicable Margin (as hereinafter defined) or (ii) the Base
Rate plus the Applicable Margin. The “Applicable Margin” means (a) with respect
to the Revolving Credit Facility, initially 3.50% per annum, in the case of
LIBOR advances, and 2.50% per annum, in the case of Base Rate advances, and
(b) with respect to the



Annex I-2



--------------------------------------------------------------------------------





Term Loan Facility, 2.50% per annum, in the case of LIBOR advances, and 1.50%
per annum, in the case of Base Rate advances. From and after delivery of the
financial statements for the first full fiscal quarter following the Closing
Date, the Applicable Margins with respect to the Revolving Credit Facility will
be subject to adjustment based on the grid set forth below:
Applicable Rate
Pricing Level
Consolidated Leverage Ratio
Base Rate Loans
Eurocurrency Rate Loans
(Letters of Credit)
Commitment Fee
1
< 3.00 to 1.00
1.50%
2.50%
0.30%
2
≥ 3.00 to 1.00 and < 4.00 to 1.00
2.00%
3.00%
0.40%
3
≥ 4.00 to 1.00
2.50%
3.50%
0.50%



Each Swingline Loan shall bear interest at the Base Rate plus the Applicable
Margin for Base Rate loans under the Revolving Credit Facility.
The applicable Borrower may select interest periods of one week, one, two, three
or six months (and, if agreed to by all relevant Lenders, twelve months or less)
for LIBOR advances. Interest shall be payable at the end of the selected
interest period, but no less frequently than quarterly.
“LIBOR” and “Base Rate” will have meanings given to the terms “Eurocurrency
Rate” and “Base Rate” in the Existing Credit Agreement.
Immediately upon the occurrence of any principal payment or bankruptcy event of
default or upon the request of the required lenders during the continuance of
any other event of default, interest will accrue on the outstanding obligations
under the Senior Credit Facilities at the Default Rate (as defined in the
Existing Credit Agreement).
Commitment Fee:
A commitment fee of, initially, 0.50% per annum shall be payable on the actual
daily unused portions of the Revolving Credit Facility, such fee to be payable
quarterly in arrears and on the date of termination or expiration of the
commitments under the Revolving Credit Facility. From and after delivery of the
financial statements for the first full fiscal quarter following the Closing
Date, the commitment fee will be subject to adjustment based on the grid set
forth above. Swingline Loans will not be considered utilization of the Revolving
Credit Facility for purposes of this calculation. No commitment fee shall be
paid to any defaulting lender.



Annex I-3



--------------------------------------------------------------------------------





Calculation of Interest
and Fees:
Same as the Existing Credit Agreement.

Cost and Yield Protection:
Same as the Existing Credit Agreement.

Tax Gross-Up:
Same as the Existing Credit Agreement.

Letter of Credit Fees:
Letter of Credit fees equal to the Applicable Margin from time to time on LIBOR
advances under the Revolving Credit Facility on a per annum basis will be
payable quarterly in arrears and shared proportionately by the Lenders under the
Revolving Credit Facility. In addition, a fronting fee equal to 12.5 basis
points per annum will be payable to the Issuing Bank for its own account, as
well as customary issuance and documentary fees. Both the Letter of Credit fees
and the fronting fees will be calculated on the amount available to be drawn
under each outstanding Letter of Credit.

Maturity:
Term Loan Facility: 7 years after the Closing Date.

Revolving Credit Facility: The Revolving Maturity Date (as defined in the
Existing Credit Agreement).
Incremental Facilities:
Same as the Existing Credit Agreement; provided that in the case of an
incremental term facility (i) the maturity date applicable to such incremental
term facility shall be on or after the maturity date of the Term Loan Facility
(and the weighted average life shall be no shorter than the weighted average
life of the Term Loan Facility) and (ii) in the event that the all-in yield for
such incremental term facility is greater than the all-in yield for the Term
Loan Facility by more than 0.50%, the Applicable Margin for the Term Loan
Facility shall be increased to the extent necessary so that the all-in yield for
such incremental term facility is not more than 0.50% higher than the all-in
yield for the Term Loan Facility.

Refinancing Facilities:
Same as the Existing Credit Agreement.

Documentation
Standard:
The Credit Documentation for the Senior Credit Facilities shall be in the form
of an amendment to the Existing Credit Agreement pursuant to Section 2.17 of the
Existing Credit Agreement (in the case of the Acquisition Term Loans) and
Section 2.18 of the Existing Credit Agreement (in the case of the TLA Backstop
Term Loans and the Revolving Credit Facility) and shall otherwise be consistent
with the Existing Credit Agreement except as set forth herein (collectively, the
“Senior Facilities Documentation Standard”).

Scheduled Amortization:
Term Loan Facility: The Term Loan Facility will be subject to quarterly
amortization of principal in aggregate annual amounts equal to 1.00% of the
original aggregate principal amount of the Term Loan Facility, with the balance
payable at final maturity of the Term Loan Facility.



Annex I-4



--------------------------------------------------------------------------------





Revolving Credit Facility: None.
Mandatory Prepayments:
Same as the Existing Credit Agreement.

Optional Prepayments and
Commitment Reductions:
The Senior Credit Facilities may be prepaid at any time in whole or in part
without premium or penalty, upon written notice, at the option of the applicable
Borrower, except (x) that any prepayment of LIBOR advances other than at the end
of the applicable interest periods therefor shall be made with reimbursement for
any funding losses and redeployment costs of the Lenders resulting therefrom and
(y) as set forth in “Repayment Premium” below. Each optional prepayment of the
Term Loan Facility shall be applied as directed by the Company. The unutilized
portion of any commitment under the Senior Credit Facilities may be reduced
permanently or terminated by the Company at any time without penalty.

Repayment Premium:
In the event that all or any portion of the Term Loan Facility is subject to a
Repricing Transaction (as defined in the Existing Credit Agreement) occurring on
or prior to the date that is six months following the Closing Date, such
repayment, prepayment, refinancing, replacement or repricing will be made at
101.0% of the principal amount so repaid, prepaid, refinanced, replaced or
repriced. If all or any portion of the Term Loan Facility held by any Lender is
repaid, prepaid, refinanced or replaced pursuant to a “yank-a-bank” or similar
provision in the Credit Documentation as a result of, or in connection with,
such Lender not agreeing or otherwise consenting to any waiver, consent or
amendment in connection with a Repricing Transaction, such repayment,
prepayment, refinancing or replacement will be made at 101.0% of the principal
amount so repaid, prepaid, refinanced or replaced. For the avoidance of doubt,
in no event shall the application of proceeds of an equity issuance be deemed a
Repricing Transaction.

Security:
Same as the Existing Credit Agreement.

Conditions Precedent
to Closing and Initial
Funding:
Any conditions to the availability of the initial borrowing and other extensions
of credit under the Senior Credit Facilities on the Closing Date will be limited
to those conditions specified in paragraph 5 of the Commitment Letter.

Conditions Precedent to
Each Borrowing Under the
Revolving Credit Facility
After the Closing Date:     Same as the Existing Credit Agreement.


Representations and
Warranties:
Same as the Existing Credit Agreement. Notwithstanding anything herein to the
contrary, during the period from the Closing Date until the date that is 30 days
after the Closing Date (the “Clean-Up Period”), any



Annex I-5



--------------------------------------------------------------------------------





breach of a representation or warranty (other than a Specified Representation)
arising solely by reason of any matter or circumstance relating to the Acquired
Business and its subsidiaries will be deemed not to be a breach of a
representation or warranty if, and for so long as, the circumstances giving rise
to the relevant breach of representation or warranty: (a) are capable of being
remedied within the Clean-Up Period and the Company and its subsidiaries are
taking appropriate steps to remedy such breach, (b) do not have and would not be
reasonably likely to have a Material Adverse Effect and (c) were not procured by
or approved by the Company or any of its subsidiaries immediately prior to the
Closing Date.
Covenants:
Same as the Existing Credit Agreement, except that Section 7.11(b) of the
Existing Credit Agreement shall, to the extent applicable, be amended consistent
with the Financial Covenant Amendment.

Events of Default:
Same as the Existing Credit Agreement, it being understood that with respect to
the financial covenants applicable to the Revolving Credit Facility, a breach
shall only result in an event of default with respect to the Term Loan Facility
upon the Lenders under the Revolving Credit Facility having terminated the
commitments under the Revolving Credit Facility and accelerating any loans
thereunder then outstanding.

Assignments and
Participations:
Same as the Existing Credit Agreement.

Waivers and Amendments:
Same as the Existing Credit Agreement.

Indemnification:
Same as the Existing Credit Agreement.

Governing Law:
New York.

Expenses:
Same as the Existing Credit Agreement.

Counsel to the Senior
Lead Arrangers and
the Senior Administrative
Agent:
Cahill Gordon & Reindel llp.







Annex I-6



--------------------------------------------------------------------------------






ANNEX II-A
SUMMARY OF TERMS AND CONDITIONS
BRIDGE FACILITY
Capitalized terms not otherwise defined herein have the same meanings as
specified therefor in the Commitment Letter to which this Annex II-A is
attached.
Borrower:
The Company.

Guarantors:
Same as the Senior Credit Facilities.

Bridge Administrative Agent:
Bank of America, N.A. or an affiliate thereof will act as sole and exclusive
administrative agent for the Bridge Lenders (the “Bridge Administrative Agent”).

Joint Lead Arrangers and
Bookrunning Managers:
BofA Securities, Inc. (or any of its affiliates) (“BofA Securities”), together
with any Additional Agents appointed as joint lead arrangers and joint
bookrunning managers) will act as joint lead arrangers and joint bookrunning
managers for the Bridge Loans (the “Bridge Lead Arrangers”).

Bridge Lenders:
Banks, financial institutions and institutional lenders selected by the Bridge
Lead Arrangers in consultation with the Borrower (excluding the Excluded
Institutions) and that are reasonably acceptable to the Borrower (with the
Borrower’s consent not to be unreasonably withheld, conditioned or delayed) and,
after the initial funding of the Bridge Facility, subject to the restrictions
set forth in the Assignments and Participations section below (the “Bridge
Lenders”).

Bridge Loans:
An amount equal to $300.0 million (as may be reduced by the Bridge Commitment
Reduction) of senior unsecured bridge loans (the “Bridge Loans”), less the
aggregate amount of gross proceeds of (a) any Notes or (b) without duplication,
any other debt securities of the Borrower issued on or prior to the Closing Date
to finance the Acquisition and designated in writing by the Borrower as
“Permanent Securities” (collectively, “Permanent Securities”). The Bridge Loans
will be available to the Borrower in one drawing upon consummation of the
Acquisition.

Ranking:
The Bridge Loans will be senior unsecured obligations of the Borrower and rank
pari passu in right of payment with or senior to all other unsecured obligations
of the Borrower. The guarantees will be senior unsecured obligations of each
Guarantor and rank pari passu in right of payment with or senior to all other
unsecured obligations of such Guarantor.

Security:
None.



Annex II-A-1



--------------------------------------------------------------------------------





Purpose:
The proceeds of the Bridge Loans, together with borrowings under the Senior
Credit Facilities on the Closing Date, the Equity Issuance, and the Additional
Equity Issuance, if any, shall be used (i) to finance in part the Acquisition,
(ii) to consummate the Backstop Refinancing (if applicable) and (iii) to pay
fees and expenses incurred in connection with the Transaction.

Interest Rate:
Interest shall be payable quarterly in arrears at a rate per annum equal to
three-month LIBOR plus the Applicable Margin.

“Applicable Margin” shall initially be 325 basis points, and will increase by an
additional 50 basis points at the end of each subsequent three-month period for
as long as the Bridge Loans are outstanding; provided that the interest rate
shall not exceed the Total Cap (as defined in the Fee Letter).
“LIBOR” shall be deemed to be not less than 1.00% per annum.
Immediately upon the occurrence of any principal payment or bankruptcy event of
default or upon the request of the required lenders during the continuance of
any other event of default, interest will accrue (i) on the principal of the any
loan at a rate of 200 basis points in excess of the rate otherwise applicable to
such loan and (ii) on any other outstanding amount at a rate of 200 basis points
in excess of the non-default interest rate then applicable to the Bridge Loans,
and will be payable on demand.
All calculations of interest shall be made on the basis of actual number of days
elapsed in a 360-day year.
Cost and Yield Protection:
Consistent with the Bridge Documentation Standard.

Amortization:
None.

Optional Prepayments:
The Bridge Loans may be prepaid prior to the first anniversary of the Closing
Date (the “Rollover Date”), without premium or penalty, in whole or in part,
upon written notice, at the option of the Borrower, at any time, together with
accrued interest to the prepayment date.

Mandatory Prepayments:
The Borrower shall prepay the Bridge Loans without premium or penalty together
with accrued interest to the prepayment or purchase date, with (a) subject to
customary exceptions and thresholds consistent with the Existing Credit
Agreement, all the net cash proceeds by the Borrower or any of its subsidiaries
from any disposition of assets outside the ordinary course of business or
casualty event by the Borrower or any of its subsidiaries, in each case, to the
extent such proceeds are not reinvested (or committed to be reinvested) in
assets useful in the business of the Borrower or any of its subsidiaries within
twelve months of the date of such disposition or casualty event and, if so
committed to be reinvested, reinvested no later than 180 days after



Annex II-A-2



--------------------------------------------------------------------------------





the end of such twelve month period, (b) all net cash proceeds from the issuance
or incurrence after the Closing Date of any Take-Out Financing (as defined in
the Fee Letter) or any qualifying refinancing indebtedness and (c) all net cash
proceeds from any issuance of equity interests by the Borrower, subject to
exceptions to be agreed. The Borrower’s obligation to prepay Bridge Loans and
purchase Exchange Notes shall be deemed to be satisfied with respect to clause
(a) above on a dollar-for-dollar basis to the extent of amounts applied to repay
loans under (i) the Term Loan Facility or (ii) the Revolving Credit Facility to
the extent accompanied by a permanent reduction in commitments thereunder.
Change of Control:
In the event of a Change of Control (to be defined as in the Existing Credit
Agreement), each Bridge Lender will have the right to require the Borrower, and
the Borrower must offer, to prepay the outstanding principal amount of the
Bridge Loans at a price equal to 100% of the principal amount thereof, plus
accrued and unpaid interest thereon to the date of prepayment.

Conversion into Rollover
Loans:
If the Bridge Loans have not been previously prepaid in full for cash on or
prior to the Rollover Date, the principal amount of the Bridge Loans outstanding
on the Rollover Date may, subject to the conditions precedent set forth in Annex
II-B, be converted into senior unsecured rollover loans with a maturity of 8
years from the Closing Date and otherwise having the terms set forth in Annex
II-B (the “Rollover Loans”). Any Bridge Loans not converted into Rollover Loans
shall be repaid in full on the Rollover Date.

Exchange into
Exchange Notes:
Each Bridge Lender that is (or will immediately transfer its Exchange Notes to)
an Eligible Holder (as defined in Annex II-C) will have the right, at any time
on or after the Rollover Date, to exchange Rollover Loans held by it for senior
unsecured exchange notes of the Borrower having the terms set forth in Annex
II-C (the “Exchange Notes”). Notwithstanding the foregoing, the Borrower will
not be required to exchange Rollover Loans for Exchange Notes unless at least
$100 million of Exchange Notes would be outstanding immediately after such
exchange. The Exchange Notes shall not be subject to any registration rights and
shall be “Rule 144A for life”.

Bridge Loan Documentation
Standard:
The Credit Documentation for the Bridge Facility (i) shall be negotiated in good
faith and be substantially identical to the Existing Credit Agreement with
appropriate modifications to reflect the structure of the Bridge Facility, (ii)
shall contain only the terms and conditions set forth in this Summary of Term
and Conditions and other terms and provisions to be mutually agreed upon, the
definitive terms of which will be negotiated in good faith, (iii) shall reflect
the operational and strategic



Annex II-A-3



--------------------------------------------------------------------------------





requirements of the Borrower and its respective subsidiaries in light of their
size, industries and practices, (iv) shall be consistent with the proposed
business plan and financial model of the Borrower, (v) shall reflect the
customary agency and operational requirements of the Bridge Administrative Agent
and applicable legal and accounting updates and (vi) shall be in a form such
that they do not impair the availability of the Bridge Facility on the Closing
Date if the conditions to financing in paragraph 5 of the Commitment Letter are
met (collectively, the “Bridge Documentation Standard”).
Conditions Precedent:
Any conditions to the availability of the initial borrowing and other extensions
of credit under the Bridge Facility on the Closing Date will be limited to those
conditions specified in paragraph 5 of the Commitment Letter.

Affirmative Covenants:
In accordance with the Bridge Documentation Standard, affirmative covenants that
are consistent with the Existing Credit Agreement. In addition, the Borrower
will be required to comply with the Fee Letter and to use its commercially
reasonable efforts in accordance with the Fee Letter to refinance the Bridge
Facility with the proceeds of the Permanent Securities as promptly as
practicable following the Closing Date, including by taking the actions
specified in paragraph (vii) of Annex III.

Negative Covenants:
In accordance with the Bridge Documentation Standard, negative covenants that
are customary for “Rule 144A for life” high yield unsecured debt securities of
issuers of similar size and credit quality; provided that prior to the Rollover
Date, the limitation on restricted payments and the limitation on debt will be
more restrictive than customary high yield covenants and the Existing Credit
Agreement, to the extent permitted by the Existing Credit Agreement.

Representations and
Warranties, Events of
Default, Waivers and
Consents:
Based on those contained in the Existing Credit Agreement with customary
modifications, including with respect to the Clean-Up Period.

Assignments and
Participations:
Each Bridge Lender will be permitted to make assignments in minimum amounts to
be agreed to other entities approved by the Bridge Administrative Agent, which
approval shall not be unreasonably withheld or delayed; provided, however, that
(i) no such approval shall be required in connection with assignments to other
Bridge Lenders or any of their affiliates, and (ii) prior to the Rollover Date
and so long as no Demand Failure Event (as defined in the Fee Letter) has
occurred and no payment or bankruptcy event of default shall be continuing, the
consent of the Borrower shall be required with respect to any



Annex II-A-4



--------------------------------------------------------------------------------





assignment if, subsequent thereto, the Initial Bridge Lenders would hold less
than 51% of the outstanding aggregate principal amount of the loans under the
Bridge Facility. Each Bridge Lender will also have the right, without any
consent, to assign as security all or part of its rights under the Credit
Documentation to any Federal Reserve Bank. Bridge Lenders will be permitted to
sell participations with voting rights limited to significant matters such as
changes in amount, rate and maturity date. An assignment fee in the amount of
$3,500 will be charged with respect to each assignment unless waived by the
Bridge Administrative Agent in its sole discretion.
Governing Law:
New York.

Indemnification and
Expenses:
Same as the Existing Credit Agreement.

Counsel to Bridge Lead    
Arrangers:
Cahill Gordon & Reindel LLP.

    


Annex II-A-5



--------------------------------------------------------------------------------






ANNEX II-B
SUMMARY OF TERMS AND CONDITIONS
SENIOR ROLLOVER LOANS
Capitalized terms not otherwise defined herein have the same meanings as
specified
therefor in the Commitment Letter to which this Annex II-B is attached.
Borrower:
Same as the Borrower of the Bridge Loans.

Guarantors:
Same as the Bridge Loans.

Rollover Loans:
Rollover Loans in an initial principal amount equal to 100% of the outstanding
principal amount of the Bridge Loans on the Rollover Date. Subject to the
conditions precedent set forth below, the Rollover Loans will be available to
the Borrower to refinance the Bridge Loans on the Rollover Date. The Rollover
Loans will be governed by the Credit Documentation for the Bridge Loans and,
except as set forth below, shall have the same terms as the Bridge Loans.

Ranking:
Same as the Bridge Loans.

Interest Rate:
Interest shall be payable quarterly in arrears at a rate per annum equal to the
Total Cap.

Immediately upon the occurrence of any principal payment or bankruptcy event of
default or upon the request of the required lenders during the continuance of
any other event of default, interest will accrue on the overdue principal of the
Rollover Loans and on any other overdue amount at a rate of 200 basis points in
excess of the rate otherwise applicable to the Rollover Loans, and will be
payable on demand.
All calculations of interest shall be made on the basis of actual number of days
elapsed in a 360-day year.
Maturity:
Eight (8) years after the Closing Date (the “Rollover Maturity Date”).

Amortization:
None.

Optional Prepayments:
For so long as the Rollover Loans have not been exchanged for Exchange Notes of
the Borrower as provided in Annex II-C, they may be prepaid at the option of the
Borrower, in whole or in part, at any time, together with accrued and unpaid
interest to the prepayment date (but without premium or penalty).

Conditions Precedent to
Rollover:
The ability of the Borrower to convert any Bridge Loans into Rollover Loans is
subject to the following conditions being satisfied:



Annex II-B-1



--------------------------------------------------------------------------------





(i)
at the time of any such refinancing, there shall exist no payment or bankruptcy
event of default;

(ii)
all fees due to the Bridge Lead Arrangers and the Initial Bridge Lenders shall
have been paid in full; and

(iii)
no order, decree, injunction or judgment enjoining any such refinancing shall be
in effect.

Covenants/Other Terms:
From and after the Rollover Date, the covenants, mandatory offers to purchase
(in lieu of mandatory prepayments) and defaults which would be applicable to the
Exchange Notes, if issued, will also be applicable to the Rollover Loans in lieu
of the corresponding provisions of the Bridge Loans (except that any offer to
repurchase upon the occurrence of a change of control will be made at 100% of
the outstanding principal amount thereof, plus accrued and unpaid interest to
the date of repurchase).

Assignments and
Participations:
Same as the Bridge Loans.

Governing Law:
New York.

Indemnification and
Expenses:
Same as the Bridge Loans.





Annex II-B-2



--------------------------------------------------------------------------------








ANNEX II-C
SUMMARY OF TERMS AND CONDITIONS
SENIOR EXCHANGE NOTES
Capitalized terms not otherwise defined herein have the same meanings as
specified
therefor in the Commitment Letter to which this Annex II-C is attached.
Issuer:
Same as the Borrower of the Bridge Loans.

Guarantors:
Same as the Bridge Loans.

Exchange Notes:
The Borrower will issue the Exchange Notes under an indenture (the “Indenture”)
which will include provisions customary for an indenture governing publicly
traded high yield debt securities, but shall contain only those payments,
mandatory offers to purchase, covenants and events of default expressly set
forth (or referred to) in this Annex II-C and shall be consistent with the
Bridge Documentation Standard (for the avoidance of doubt, for the purposes of
this Annex II-C, as applicable to high yield debt securities rather than a
bridge facility). The Borrower will appoint a trustee reasonably acceptable to
the Bridge Administrative Agent. Except as expressly set forth above, the
Exchange Notes shall have the same terms as the Rollover Loans.

Ranking:
Same as the Bridge Loans.

Security:
None.

Interest Rate:
Interest shall be payable semi-annually in arrears at a per annum rate equal to
the Total Cap.

The Borrower will pay interest on overdue principal and premium, if any, at the
then applicable interest rate on the Exchange Notes to the extent lawful. In
addition, the Borrower shall pay interest on overdue installments of interest
(without regard to any applicable grace periods), at the then applicable
interest rate on the Exchange Notes to the extent lawful.
Maturity:
Same as the Rollover Loans.

Amortization:
None.

Optional Redemption:
Until the third anniversary of the Closing Date, the Exchange Notes will be
redeemable at a customary “make-whole” premium calculated using a discount rate
equal to the yield on comparable Treasury securities plus 50 basis points.
Thereafter, the Exchange Notes will be redeemable at the option of the Issuer at
a premium equal to 50% of the coupon on the Exchange Notes, declining ratably to
par on the date which is two years prior to the Rollover Maturity Date.



Annex II-C-1





--------------------------------------------------------------------------------







In addition, Exchange Notes will be redeemable at the option of the Issuer prior
to the third anniversary of the Closing Date with the net cash proceeds of
qualified equity offerings of the Issuer at a premium equal to the coupon on the
Exchange Notes; provided that after giving effect to such redemption at least
65% of the aggregate principal amount of Exchange Notes originally issued shall
remain outstanding.
Mandatory
Offer to Purchase:
The Issuer will be required to offer to purchase the Exchange Notes upon a
Change of Control (to be defined in the Indenture in a manner consistent with
the Existing Credit Agreement) at 101% of the principal amount thereof plus
accrued interest to the date of purchase (or 100% in the case of Exchange Notes
held by a Commitment Party or its affiliates, with customary exceptions with
respect to asset management affiliates or bona fide open market purchases). In
addition, the Exchange Notes will be subject to a customary offer to purchase
upon dispositions by the Borrower or any of its subsidiaries.

Right to Transfer
Exchange Notes:
Each holder of Exchange Notes shall have the right to transfer its Exchange
Notes in whole or in part, at any time to an Eligible Holder (as defined below);
provided that if the Issuer or any of its affiliates holds Exchange Notes, such
Exchange Notes shall be disregarded in any voting. “Eligible Holder” will mean
(a) an institutional “accredited investor” within the meaning of Rule 501 under
the Securities Act, (b) a “qualified institutional buyer” within the meaning of
Rule 144A under the Securities Act, (c) a person acquiring the Exchange Notes
pursuant to an offer and sale occurring outside of the United States within the
meaning of Regulation S under the Securities Act or (d) a person acquiring the
Exchange Notes in a transaction that is, in the opinion of counsel reasonably
acceptable to the Issuer, exempt from the registration requirements of the
Securities Act; provided that in each case such Eligible Holder represents that
it is acquiring the Exchange Notes for its own account and that it is not
acquiring such Exchange Notes with a view to, or for offer or sale in connection
with, any distribution thereof (within the meaning of the Securities Act) that
would be in violation of the securities laws of the United States or any state
thereof.

Covenants:
Such covenants as are customary for offerings of high yield senior unsecured
debt securities (including incurrence-based negative covenants) which shall be
not less favorable than those in the Senior Credit Facilities or Bridge
Documentation Standard (for the avoidance of doubt, the limitation on restricted
payments and the limitation on debt being more restrictive than customary high
yield covenants and the Senior Credit Facilities under the Bridge Facility shall
not be applicable).

Registration Rights:
None.



Annex II-C-2





--------------------------------------------------------------------------------







Governing Law:
New York.

Indemnification and
Expenses:
Same as the Bridge Loans.








Annex II-C-3





--------------------------------------------------------------------------------








ANNEX III
CONDITIONS PRECEDENT TO CLOSING
Capitalized terms not otherwise defined herein have the same meanings as
specified therefor in the Commitment Letter to which this Annex III is attached.
The initial extensions of credit under the Facilities will, subject to the Funds
Certain Provisions, be subject to satisfaction or waiver (or the substantially
concurrent satisfaction, as applicable) of the following conditions precedent
(as well as those set forth in paragraph 5 of the Commitment Letter):
(i)    The Acquisition (including the Equity Issuance) shall have been, or shall
substantially concurrently with the funding of the Facilities be, consummated in
all material respects in accordance with the terms of the Acquisition Agreement
and shall not have been altered, amended or otherwise changed or supplemented or
any provision waived or consented to (including any change in the purchase
price) in any manner that is materially adverse to the interests of the Lenders
or the Lead Arrangers (in their respective capacities as such) without the prior
written consent (not to be unreasonably withheld, delayed or conditioned) of the
Initial Lenders (it being understood that (x) any reduction of the purchase
price in respect of the Acquisition will not be materially adverse to the
Lenders and the Lead Arrangers, so long as such reduction shall be applied first
to reduce the amount of commitments in respect of Acquisition Term Loans and,
after commitments in respect of Acquisition Term Loans have been reduced to
zero, to reduce the amount of the commitments in respect of the Bridge Facility
(or any Permanent Securities issued in lieu of the Bridge Facility), and (y) any
increase in the purchase price in respect of the Acquisition will not be deemed
to be materially adverse to the interests of the Lenders or the Lead Arrangers
(in their respective capacities as such) to the extent that proceeds from the
issuance of common stock (or other equity on terms reasonably acceptable to the
Commitment Parties) or cash on hand (other than as a result of borrowings under
the Revolving Credit Facility) is used to fund any such increase). The
Acquisition Agreement Representations shall be true and correct in all material
respects, but only to the extent the failure of any Acquisition Agreement
Representation to be true and correct in all material respects gives you the
right to terminate your obligations under the Acquisition Agreement, or to
decline to consummate the Acquisition pursuant to the Acquisition Agreement, and
the Specified Representations shall be true and correct in all material
respects.
(ii)    Since the date of the Acquisition Agreement, there shall not have been
any Material Adverse Effect (as defined in the Acquisition Agreement as in
effect on the date hereof) and no event, change, development, state of facts or
effect shall have occurred that would reasonably be expected to have a Material
Adverse Effect.
(iii)    The Lenders shall have received certification as to the solvency of the
Company and its subsidiaries on a consolidated basis (after giving effect to the
Transaction and the incurrence of indebtedness related thereto) from the chief
financial officer of the Company, substantially in the form of the solvency
certificate attached as Exhibit N to the Existing Credit Agreement.
(iv)    The Lenders shall have received (a) customary opinions of counsel to the
Borrowers and the Guarantors and customary corporate resolutions, certificates,
borrowing notices and (b) subject to the Funds Certain Provisions, substantially
concurrent with the


Annex III-1





--------------------------------------------------------------------------------







consummation of the Acquisition, the Company shall have complied with any
applicable requirements of Section 6.13 of the Existing Credit Agreement as of
the Closing Date with respect to any entities organized in the United States (it
being understood that the Company shall comply with Section 6.13 of the Existing
Credit Agreement with respect to entities organized in other jurisdictions
within the time periods set forth in Section 6.13 of the Existing Credit
Agreement).
(v)    The Lead Arrangers shall have received:
(1)(A) the audited consolidated balance sheets and related consolidated
statements of operations, cash flows and shareholders’ equity of (x) the Company
for the three most recently completed fiscal years of the Company ended at least
60 days before the Closing Date and (y) each of the Everest Target and the
Olympus Target for such number of the most recently completed fiscal years ended
at least 75 days before the Closing Date required by Item 9.01 of Form 8-K and
Rule 3-05 of Regulation S-X of the SEC for a business acquisition required to be
described in answer to Item 2.01 of Form 8-K, in each case, accompanied by an
unqualified report thereon by their respective independent registered public
accountants; (B) the unaudited consolidated balance sheets and related
statements of operations and cash flows of each of the Company, the Everest
Target and the Olympus Target for each fiscal quarter (other than the last
fiscal quarter of a fiscal year) of the Company, the Everest Target and the
Olympus Target ended after December 31, 2019 and at least 45 days before the
Closing Date (including the comparable prior year period), in each case,
reviewed under Statement on Auditing Standards No. 100 by their respective
independent registered public accountants; provided, that in the case of the
financial statements to be delivered pursuant to subclauses (A) and (B), (i) in
the case of the financial statements of the Olympus Target, such financial
statements need not include a reconciliation to generally accepted accounting
principles in the United States (“GAAP”) unless it is determined that
collectively, the Everest Target and the Olympus Target would be a “significant
subsidiary” of the Company pursuant to Rule 1-02(w) of Regulation S-X at a level
of significance of 30% or higher, as determined in accordance with Rule 3-05 of
Regulation S-X and (ii) in the case of the financial statements of the Everest
Target, such financial statements shall include a reconciliation to GAAP unless
the Company is able to obtain a “no action letter” from the SEC permitting the
exclusion of such reconciliation; and (C) a pro forma balance sheet and related
statement of operations of the Company and its subsidiaries (including the
Acquired Business) as of and for the twelve-month period ending on the last day
of the most recently completed four-fiscal quarter period for which financial
statements have been delivered pursuant to clauses (A) or (B) above, as
applicable, as well as for the most recently completed fiscal year and interim
period for which financial statements are required to be delivered pursuant to
clauses (A) or (B) above, as applicable, in each case after giving effect to the
Transaction (all of which financial statements shall, (i) in the case of the
Company, be prepared in accordance with GAAP and Regulation S-X of the
Securities Act of 1933, as amended (“Regulation S-X”) (provided that such pro
forma financial statements referenced in clause (C) above shall, in all cases,
include reconciliations to GAAP for the financial statements of each of the
Olympus Target and the Everest Target sufficient to prepare such pro forma
financial statements but need not include adjustments of the type contemplated
by Financial Accounting Standards Board Accounting Standards Codification 805,
Business Combinations (formerly SFAS 141R)) and (ii) in the case of the Everest
Target and the


Annex III-2





--------------------------------------------------------------------------------







Olympus Target, be prepared in accordance with IFRS EU (in the case of the
Olympus Target and its Subsidiaries) or IFRS IASB (in the case of the Everest
Target and its Subsidiaries), as applicable (with reconciliations to GAAP to the
extent required above), but which need not be prepared in compliance with
Regulation S-X (the financial statements described in clauses (A), (B) and (C),
the “Required Bond Financial Statements”); provided, that the filing with the
SEC of an annual or quarterly report on Form 10-K or Form 10-Q by the Company
containing such required financial statements and audit reports will satisfy the
foregoing requirements in clauses (A) and (B) above); provided, further that the
Lead Arrangers acknowledge receipt of all financial information required to be
delivered for the Company for all fiscal years and fiscal quarters of the
Company ended on or prior to September 30, 2019; and
(2)(A) the audited consolidated balance sheets and related consolidated
statements of operations, cash flows and shareholders’ equity of (x) the Company
for the three most recently completed fiscal years of the Company ended at least
60 days before the Closing Date and (y) each of the Everest Target and the
Olympus Target for such number of the most recently completed fiscal years ended
at least 75 days before the Closing Date required by Item 9.01 of Form 8-K and
Rule 3-05 of Regulation S-X of the SEC for a business acquisition required to be
described in answer to Item 2.01 of Form 8-K, in each case, accompanied by an
unqualified report thereon by their respective independent registered public
accountants; (B) the unaudited consolidated balance sheets and related
statements of operations and cash flows of each of the Company, the Everest
Target and the Olympus Target for each fiscal quarter (other than the last
fiscal quarter of a fiscal year) of the Company, the Everest Target and the
Olympus Target ended after December 31, 2019 and at least 45 days before the
Closing Date (including the comparable prior year period); provided, that in the
case of the financial statements to be delivered pursuant to subclauses (A) and
(B), (i) in the case of the financial statements of the Olympus Target, such
financial statements need not include a reconciliation to GAAP unless it is
determined that collectively, the Everest Target and the Olympus Target would be
a “significant subsidiary” of the Company pursuant to Rule 1-02(w) of Regulation
S-X at a level of significance of 30% or higher, as determined in accordance
with Rule 3-05 of Regulation S-X and (ii) in the case of the financial
statements of the Everest Target, such financial statements shall include a
reconciliation to GAAP unless the Company is able to obtain a “no action letter”
from the SEC permitting the exclusion of such reconciliation; and (C) a pro
forma balance sheet and related statement of operations of the Company and its
subsidiaries (including the Acquired Business) as of and for the twelve-month
period ending on the last day of the most recently completed four-fiscal quarter
period for which financial statements have been delivered pursuant to clauses
(A) or (B) above, as applicable, in each case after giving effect to the
Transaction (all of which financial statements shall, (i) in the case of the
Company, be prepared in accordance with GAAP (provided that such pro forma
financial statements referenced in clause (C) above shall, in all cases, include
reconciliations to GAAP for the financial statements of each of the Olympus
Target and the Everest Target sufficient to prepare such pro forma financial
statements but need not include adjustments of the type contemplated by
Financial Accounting Standards Board Accounting Standards Codification 805,
Business Combinations (formerly SFAS 141R)) and (ii) in the case of the Everest
Target and the Olympus Target, be prepared in accordance with IFRS EU (in the
case of the Olympus Target and its Subsidiaries) or IFRS IASB (in the case of
the Everest Target and its Subsidiaries), as applicable (with reconciliations to
GAAP to the extent required above),


Annex III-3





--------------------------------------------------------------------------------







but which need not be prepared in compliance with Regulation S-X (the financial
statements described in clauses (A), (B) and (C), the “Required Bank Financial
Statements”); provided, that the filing with the SEC of an annual or quarterly
report on Form 10-K or Form 10-Q by the Company containing such required
financial statements and audit reports will satisfy the foregoing requirements
in clauses (A) and (B) above); provided, further that the Lead Arrangers
acknowledge receipt of all financial information required to be delivered for
the Company for all fiscal years and fiscal quarters of the Company ended on or
prior to September 30, 2019;
(vi)    With respect to the Senior Credit Facilities, the Senior Lead Arrangers
shall be provided with a period of 15 consecutive business days following
delivery of the financial and other information required for the Information
Memorandum to syndicate the Senior Credit Facilities (the “Bank Marketing
Period”) (it being understood that the only historic and pro forma financial
statements required to be delivered with respect to this clause (vi) are the
Required Bank Financial Statements, and which, for the avoidance of doubt, pro
forma financial statements comprising part of the Required Bank Financial
Statements shall not be required to be prepared in accordance with Regulation
S-X, (such required financial and other information, the “Required Bank
Information”); provided that if the Bank Marketing Period would not be completed
on or prior to August 21, 2020, then the Bank Marketing Period shall commence no
earlier than September 8, 2020. If at any time you shall in good faith believe
that you have provided all of the Required Bank Information, you may deliver to
the Senior Lead Arrangers written notice to that effect (stating when you
believe you completed any such delivery), in which case you shall be deemed to
have delivered all of the Required Bank Information on the date specified in
such notice and the Bank Marketing Period shall be deemed to have commenced on
the date specified in such notice, in each case unless the Senior Lead Arrangers
in good faith reasonably believe that you have not completed delivery of all of
the Required Bank Information and, within two business days after their receipt
of such notice from you, the Senior Lead Arrangers deliver a written notice to
you to that effect (stating with specificity which information you have not
delivered for purposes of compliance with this condition only) (provided that it
is understood that the delivery of such written notice from the Senior Lead
Arrangers to you will not prejudice your right to assert that all of the
Required Bank Information has in fact been delivered).
(vii)    With respect to the Bridge Facility, (a) one or more investment banks
reasonably satisfactory to the Bridge Lead Arrangers (collectively, the
“Investment Bank”) shall have been engaged to privately place the Notes (the
Commitment Parties acknowledge that the condition set forth in this clause (a)
has been satisfied), (b) the Investment Bank shall have received (i) a customary
offering memorandum or private placement memorandum (an “Offering Memorandum”)
(which for the avoidance of doubt, shall not include information customarily
provided by the Investment Bank or its counsel, the description of the Notes and
any other parts thereof for which the Investment Bank’s or its advisors’
cooperation or approval would be required for the Offering Memorandum to be
complete), suitable for use in a customary “road show” relating to the Notes,
which Offering Memorandum shall contain financial statements, pro formas,
business and other financial data of the type customarily included in a private
placement of non-convertible unsecured debt securities without registration
rights pursuant to Rule 144A promulgated under the Securities Act (it being
understood that the only historic and pro forma financial statements required to
be delivered with respect to this clause (vii) are the Required Bond Financial
Statements), but which, for the avoidance of doubt, shall not include (x)
financial information (or audit reports covering financial information) that
would be required to be


Annex III-4





--------------------------------------------------------------------------------







included to permit a registration statement on Form S-1 registering an offering
of the Notes to be declared effective pursuant to Rule 3-09, Rule 3-10 or Rule
3-16 of Regulation S-X; (y) information regarding executive compensation under
Item 402 of Regulation S-K or related to SEC Release Nos. 33-8732A, 34-54302A
and IC-27444A or (z) other information not customarily provided in an offering
memorandum for a Rule 144A offering without registration rights), and (ii)
drafts of customary “comfort” letters (including “negative assurance” comfort)
that independent accountants of the Company, the Everest Target and the Olympus
Target would be prepared to deliver upon completion of customary procedures in
connection with the offering of the Notes (the “Required Bond Information”);
provided that if at any time you shall in good faith believe that you have
provided the Required Bond Information, you may deliver to the Bridge Lead
Arrangers written notice to that effect (stating when you believe you completed
any such delivery), in which case you shall be deemed to have delivered the
Required Bond Information on the date specified in such notice and the Bond
Marketing Period shall be deemed to have commenced on the date specified in such
notice, in each case unless the Bridge Lead Arrangers in good faith reasonably
believe that you have not completed such delivery and, within two business days
after their receipt of such notice from you, the Bridge Lead Arrangers deliver a
written notice to you to that effect (stating with specificity which information
you have not delivered for purposes of compliance with this condition only)
(provided that it is understood that the delivery of such written notice from
the Bridge Lead Arrangers to you will not prejudice your right to assert that
the Required Bond Information has in fact been delivered), and (c) the
Investment Bank shall have been afforded a period of at least 15 consecutive
business days following the satisfaction of the condition set forth in clause
(b) above to seek to offer and sell or privately place the Notes with qualified
purchasers thereof (the “Bond Marketing Period”); provided that if the Bond
Marketing Period would not be completed on or prior to August 21, 2020, then the
Bond Marketing Period shall commence no earlier than September 8, 2020.
(viii)    All fees due to the Administrative Agents, the Lead Arrangers and the
Lenders on the Closing Date pursuant to the Fee Letter and the Amendment
Agreement shall have been, or shall substantially concurrently with the initial
funding of the Facilities be, paid, and all expenses to be paid or reimbursed to
the Administrative Agents and the Lead Arranger that have been invoiced a
reasonable period of time prior to the Closing Date shall have been, or shall
substantially concurrent with the initial funding of the Facilities be, paid.
(ix)    The Borrowers and each of the Guarantors shall have provided (i) the
documentation and other information to the Administrative Agents that are
required by regulatory authorities under applicable “know-your-customer” rules
and regulations, including the Patriot Act, at least 3 business days prior to
the Closing Date to the extent such information has been requested at least 10
days prior to the Closing Date and (ii) a certification regarding beneficial
ownership of the Borrowers required by the Beneficial Ownership Regulations at
least 5 days prior to the Closing Date to any Lender who requests such
certification at least 10 days prior to the Closing Date.
(x)    With respect to the Senior Credit Facilities, all of the applicable
requirements under (i) Section 2.17 of the Existing Credit Agreement (as in
effect on the Closing Date) with respect to the incurrence of the Acquisition
Term Loans and (ii) if, and only if, the Financial Covenant Amendment Trigger
shall not have occurred, Section 2.18 of the Existing Credit Agreement (as in
effect on the Closing Date) with respect to the Revolving Credit Facility and
the TLA Backstop Term Loans, in each case, shall have been complied with or
waived, except to the extent that any such requirements have been satisfied on
an earlier date by the making of an LCT


Annex III-5





--------------------------------------------------------------------------------







Election (as defined in the Existing Credit Agreement) (it being understood and
agreed that the Company has made an LCT Election concurrently with the execution
and delivery of the Commitment Letter). For the avoidance of doubt, from and
after the LCT Test Date (as defined in the Existing Credit Agreement), the
absence of any Default or Event of Default (other than a payment or bankruptcy
Event of Default) or the making of any representations or warranties (other than
the Specified Representations) shall not constitute a condition precedent to the
initial extensions of credit under the Facilities.
(xi)    The Closing Date shall not occur prior to April 1, 2020.








Annex III-6





--------------------------------------------------------------------------------











